748 So.2d 1042 (1999)
Roosevelt RICHARDSON, Appellant,
v.
STATE of Florida, Appellee.
No. 99-179.
District Court of Appeal of Florida, Fifth District.
August 13, 1999.
Opinion Granting Certification October 8, 1999.
James B. Gibson, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Maximillian J. Changus, Assistant Attorney General, Daytona Beach, for Appellee.
THOMPSON, J.
Roosevelt Richardson appeals from sentence which was enhanced pursuant to the Prison Releasee Reoffender Act, section 775.082(8)(a), Florida Statutes. He contends that the statute is invalid because it violates the constitutional principle of separation of powers. We affirm. See Speed v. State, 732 So.2d 17 (Fla. 5th DCA 1999).
AFFIRMED.
DAUKSCH and GOSHORN, JJ., concur.

ON MOTION FOR CERTIFICATION
THOMPSON, J.
We grant appellant's motion for certification pursuant to Florida Rule of Appellate Procedure 9.330(a), and certify the following question as one of great public importance:
DOES THE PRISON RELEASEE REOFFENDER PUNISHMENT ACT, CODIFIED AS SECTION 775.082(8), FLORIDA STATUTES (1997), VIOLATE THE SEPARATION OF POWERS CLAUSE OF THE FLORIDA CONSTITUTION?
Motion for Certification GRANTED.
DAUKSCH and GOSHORN, JJ., concur.